Title: Enclosure: "Sincerus" (Francis Adrian Van der Kemp) to Robert Aspland, 1 July [June?] 1816
From: “Sincerus”,Van der Kemp, Francis Adrian
To: Aspland, Robert


            
              Sir!
              O … d 1 July June 1816.
            
            Pleased with the liberal plan, which you have adopted in your Review—I deemed it a duty to contribute to its Success—as far as mÿ retirement would permit it. The only thing I regret, is, that I find it not more generally encouraged. Every lover of truth is interested in its Success—and a fair defence of any reprobated opinion ought to meet an equallÿ ready admittance, as an unadorned exposition, of what is reputed a Revelation from heaven: The truth of the Gospel-Doctrine is built on a rock, and can not want the feeble or crafty Support of frail men—and infidelity Shall blush—when Struck by its native purity and lustre, it discovers, that its darts were aimed at human inventions only. Perhaps you Shall not disagree with me, that infidels—moderns as well as Ancients—did in their most virulent and artful attacks upon the religion of Jezus less injury to it, than its reputed friends by bigotry and false zeal.   It is from this conviction, that I have longs time Since wished, to See the uncontrovertible facts of the gospel-history placed in one lucid point of view—and—in a Similar manner—the Gospel-doctrine fully explained, without the Smallest
			 mixture of any controverted tenet. or—even the incidental admission or allusion, embraced bÿ any christian Sect; when, this Solid basis—having once been adopted by friend and foe, gradually might be proceeded to a discussion of collateral topics.
            In this mood I was gratified with the perusal of a Letter and Sketch—which bears the Stamp of candour and that of profound researches. He would deserve well of his country, and the gospel-doctrine, could he find leisure to execute the  plan, whose outlines he So masterly delineated. But—accept it as it is; there are, I hope manÿ in our happy Isle equal to this task; in this question a Churchman is as much interested as a Dissenter, and He, who Shall have accomplished it, Shall have done more in defence of the religion of Jezus—than a host of well-meaning though misguided Apologists.
            Sincerus.
          